Dismissed and Memorandum Opinion filed April 29, 2004








Dismissed and Memorandum Opinion filed April 29, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00014-CV
____________
 
THORNTON RAY PROPHET,
Appellant
 
V.
 
TEXAS BOARD OF PARDONS AND PAROLES,
ET AL., Appellees
 

 
On Appeal from the 61st District
Court
Harris County, Texas
Trial Court Cause No.
03-37564
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 19,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On March 31, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




On April 12, 2004, appellant filed a response, claiming that
he had filed an affidavit of indigence with the trial court.  The record indicates that appellant filed an
affidavit of indigence on February 20, 2004. 
Rule 20.1 requires an affidavit of indigence to be filed with  or before the notice of appeal is filed.  Tex.
R. App. P. 20.1(c)(1).  Appellant=s notice of appeal was filed on
January 5, 2004.  The affidavit of
indigence did not comply with Rule 2..1(c)(1) because it was not filed with or
before the notice of appeal. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 29, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.